HARRIS, Justice
(dissenting).
A motion to suppress is a tool provided for a special purpose. Some categories of relevant evidence are obviously both informatory and inflammatory. One primary goal of the rules of evidence is to sort through the tensions and conflicts that arise between the resulting enlightment or prejudice.
Some evidence of doubtful admissibility falls into a special category because even the offer of it would be prejudicial. Even though not admitted an accused would be harmed by its disclosure. In times past an accused had only the limited advantage afforded by a timely trial objection, and an occasional admonition by the trial court obligating the jury to “disregard” the excluded subject.
*927Because the trial protection accorded was only partial a motion to suppress is now provided. Iowa R.Crim.P. 11. Such a motion existed in our practice prior to the advent of rule 11. State v. Holland, 258 Iowa 206, 214-15, 138 N.W.2d 86, 90 (1965). Impetus for providing such a procedural tool to criminal defendants came from Jackson v. Denno, 378 U.S. 386, 387-88, 84 S.Ct. 1774, 1786, 12 L.Ed.2d 908, 921-22 (1963), which recognized the difficulties faced by a jury when required to consider inflammatory evidence only as directed.
The procedure prescribed by the majority in this case is at odds with the practicalities which impelled the Jackson v. Denno decision. The very definition of a motion to suppress assumes a claim will be made by an accused that publicity would be unfair. While I would not argue that all, or even most, suppression hearings must be private I do believe that the importance of the right in a proper case is co-extensive with a right to a fair trial.
The harm from prejudicial publicity can, and often will, arise under the majority holding by the mere processing of the motion to suppress. What sort of hearing will be held? Will the media participate? If so will there be pretrial publicity on the subject of the motion?
Despite the majority’s recognition that the federal constitution “... impose[s] the same limitation or abridgment of freedom of the press” as our state constitution, it proceeds to adopt the three prong test espoused by the dissenters in Gannett v. DePasquale, 443 U.S. 368, 441-42, 99 S.Ct. 2898, 2936-37, 61 L.Ed.2d 608, 660-61 (1979) (Blackmun, J., dissenting). If we are to consider federal constitutional decisions when construing our own constitution, we would do well to adopt the prevailing view on the United States Supreme Court rather than the dissent.
If evidence is not suppressed as a result of the hearing, the press will not be ultimately harmed by being excluded. The subject evidence will be disclosed later at a public trial. If the evidence is suppressed it will be because it is determined a jury should not learn of it. Such a determination is subject to later review and thus subsequent public disclosure. The right of the press to the information is co-extensive with the public’s right to it. Because a fair trial is at issue, the public’s right, and the press’s right, to the challenged evidence should be delayed until trial or, if suppressed, until the order of suppression is reviewed.
This case is prototypical of those which call for us to yield to the trial court’s discretion. The majority’s decision will add another round to the series of proceedings in notorious criminal cases. It will be- expensive for the taxpayers. It will add one more burden for our overworked trial bench. It will damage the value of motions to suppress and thereby detract from the quality of justice for the accused.
I would annul the writ.
REYNOLDSON, C.J., and McGIVERIN and SCHULTZ, JJ., join in this dissent.